Mills, J. (concurring):
I concur in the result of affirmance, but solely on the following grounds:
The new rent statutes are of three classes, viz.: (a) Those limiting the application of the remedy of summary proceedings; (b) those limiting the remedy of ejectment; and (c) those limiting the right to recover an agreed rental. The instant case deals only with the first class of provisions. As to those, I think that as the remedy of summary proceedings is purely statutory it was competent for the Legislature to take it away in whole or in part. The questioned statutes serve in that respect only to take the remedy away in a very substantial part. Therefore I conclude that these provisions are constitutional and valid regardless of the motives which actuated the Legislature in their passage. As to each of the other two classes of provisions there are very grave questions as to their constitutionality and validity which it would be our duty to consider most carefully if they were by this record presented for our determination; but I conclude that they are not so presented. Obviously they are not, unless the three classes of provisions are so inter-related as to constitute one entire scheme to the extent that one cannot be carried into effect without the others also being accomplished. Doubtless they constitute one entire scheme, but I think that the three measures thus adopted by the Legislature to effectuate its purpose are separate and distinct, so that we may fairly treat those three sets of provisions as independent, the one from the other, and so declare the one here involved valid without regard to the validity of the others. We have, in this country, great historic authority for the proposition that even the highest court in considering a question of the very greatest popular concern should confine itself to the single point directly presented by the record before it. For these reasons I vote to affirm.